
	
		II
		111th CONGRESS
		1st Session
		S. 2373
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  pencil pouches.
	
	
		1.Certain pencil pouches
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.73.01Pouches or similar containers of textile materials (provided
						for in subheading 6307.90.98) designed to contain pens, pencils and other small
						articles and fitted with loops, reinforced eyelet holes or grommets for use in
						standard size three-ring binders, and with zippered closuresFreeNo
						changeNo changeOn or before 12/31/2011
								
								9902.73.02Pouches or similar containers of textile materials (provided
						for in subheading 6307.90.98) designed to contain pens, pencils and other small
						articles and fitted with loops, reinforced eyelet holes or grommets for use in
						standard size three-ring binders, and with closures other than
						zippersFreeNo changeNo changeOn or before
						12/31/2011
								
								9902.73.03Pouches or similar containers of textile materials (provided
						for in subheading 6307.90.98) designed to contain small, flat articles, for use
						in standard size three-ring binders and with zippered closures and an
						integrated three-hole punch capable of punching approximately 5 sheets of paper
						at a timeFreeNo changeNo changeOn or before
						12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
